Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1 and 3-27 are currently pending and the claims filed on 06/02/2022 are acknowledged.  Claim 17 has been withdrawn by way of applicant’s election dated 02/23/2022, and accordingly, claims  1, 3-16 and 18-27 are being examined. 

Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 06/02/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

New Grounds of Objection/Rejections --- as necessitated by amendment
Claim Objections
Claims 1 and 22-23 are objected to because of the following minor informalities: Each of claims 1 and 22 recites “Capry/Capric Triglyceride” which should be corrected to “Caprylic/Capric Triglyceride”. Appropriate correction is requested. 
Claim 23 is duplicated on page 6 of Amendment. Correct claim numbering is requested. Until applicant corrects claim numbering, two claim 23 is indicated in this Action as first claim 23 and second claim 23, respectively. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1, 3-16 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of independent claims 1 and 22 recites “the liquid vehicle effectively dissolves and/or suspends …” the term “effectively” is unclear because how much effectiveness is considered as “effectively dissolves and/or suspends …” and  In this regard, the specification does not provide sufficient definition and/or explanation. What factors should be considered "effectively dissolves and/or suspends" varies widely in the art depending on the individual situation as well as the person making the determination of factors which may mainly depend on various ingredients, their amounts in the composition, and specific physiological condition. Thus, the metes and bounds thereof cannot be determined. Appropriate correction is requested.
Claim 18 recites “plasticizer, such as glycerin or sorbitol or combination thereof” in line 2, but this claim reciting a broad range or limitation (plasticizer) together with a narrow range or limitation (glycerin or sorbitol or combination thereof) that falls within the broad range or limitation in the same claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Thus, the metes and bounds thereof cannot be determined. In this context, please see MPEP § 2173.05(c). Appropriate correction is requested. 
Second claim 23 depends from claim 22 and recites “at least one of psilocybin, psilocin and baeocystin”. However, claim 22 does not recite “baeocystin” and thus “baeocystin” of claim 23 lacks antecedent basis. 
 The remaining dependent claims are also rejected due to the vagueness of claims 1 and 22.  

Claim 23 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Second claim 23 depends from claim 22 and recites “at least one of psilocybin, psilocin and baeocystin”. However, claim 22 does not recite “baeocystin” and thus it may not be said that claim 24 further limits claim 22 in proper manner.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 3-16 and 18-27 are rejected under 35 USC 103 as being obvious over Russ et al. (WO2018/195455A1, citation is obtained from its corresponding US2020/0147038A1) in view of Young et al. (US2012/0108510A1); Kumar et al., (US20120277323A1); Natural Products Insider ([retrieved from on-line website: https://www.naturalproductsinsider.com/specialty-nutrients/softgels-are-shell-game, 2012, pp. 1-4]); and further in view of Chadeayne (US2018/0221396A1).  
Since Natural Products Insider was not inadvertently attached to the Non-Final Action dated 03/11/2022, the document is herewith attached to the current Final Action. 

Applicant claims including the below claim 1 filed 06/02/2022: 
    PNG
    media_image1.png
    757
    812
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
Russ teaches treating psychedelic-responsive subjects (title) comprising orally administering a soft gelatin capsules for the treatment of anxiety, panic disorder, social anxiety, obsessive compulsive disorder ([0016], claims 42 and 43 of prior art) wherein the psychedelic agent includes psilocybin, LSD, DMT, ketamin, MDMA, lygeric acid,  etc. (e.g., [0017], claims 90, 93 of prior art), and such as psilocybin is mixed with water or oil medium such as olive oil, liquid paraffin or peanut oil ([0004], [0017], [0026], [0031], [0152], etc.) and the capsule formulation further comprises excipients such as sorbitol, starches including potato starch, gelatin, hydrogenated vegetable oils, coloring agents, flavoring agents, plasticizers, polyethylene glycol, etc. ([0149]), lecithin ([0154]); the capsule shell is made of gelatin ([0152]); and the capsule formulation further comprises preservatives ([0154] and [0157]-[0158]). It is noted that “orally” is embraced by “enterally” and “less than 0.1%” of instant claim 10 encompasses 0% and thus the ingredients recited in claim 10 would be absent and Russ does not teach dimethyl isosorbide, surfactant, diethylene glycol monoethyl ether, and alcohol as the vehicle (instant claims 1, 22 and second claim 23 (in part), claims 3, 5, 9, 10, 12, 14, 15 & 20). 
However, Russ does not expressly teach the amount of psychedelic compound of instant claims 1, 4, 6-8, first/second claims 23 and claims 24-25.  The deficiency is cured by Young. 
Young teaches methods of improving behavioral therapies (title) comprising oxytocin release compound as an active substance to treat or reduce the severity of psychotherapeutic or social disorders including anxiety disorders (see entire document including claim 3 of prior art); the oxytocin release compounds include psilocybin ([0026] and claim 13 or prior art) in the form of soft shell gelatin capsule comprising an amount of about 0.001 mg to about 7 g per day which overlaps the instant range of 0.01 to 5mg or 0.05 to 2.5mg or 0.05 to 1mg or 0.1 to 1mg or up to 250mg or  up to 100mg; the multiple administration per day can be done ([0081], [0084],[0087] [0092] and [0098])(instant claims 1,4, 6-8 and first/second claims 23 and claims 24-25); the capsules further comprises surfactant, sorbitol, lecithin ([0089]), peanut oil and olive oil and water ([0091]), glycols, oils, alcohols, flavoring agents, preservatives, coloring agent, starches, etc. ([0092]); the oxytocin releasing compound as the active substance may be incorporated with excipients in the form of ingestible capsules and in soft-gelatin capsules, the active substance is preferably dissolved or suspended in suitable liquids, such as vegetable oils or liquid polyethylene glycols ([0098]). 
However, Russ in view of Young fails to teach capsule shell materials of instant claims 1, 18, 19, 21 and 22.  The deficiency is cured by Kumar and  Natural Products Insider. 
Kumar teaches cellulose capsule shells wherein the cellulose is effective to render the capsule non-disintegrating and non-dissolving in aqueous medium in an amount of about 50% (claims 1-3 of prior art) and the shell can further comprises cellulose derivatives such as HPMC (=hypromellose) ([0052]), and the capsule shell comprises kwon inactive ingredients such as carriers, excipients, colorants, plasticizers ([0053], [0079] and claims of prior art]) wherein the plasticizers include glycerin, polyethylene glycol, coconut oil, castor oil, triacetyl glycerin, etc. ([0053]) and the excipient includes gelatin and collagen ([0080]) (instant claims 1, 18, 19, 21 and 22). 
Natural Products Insider teaches soft gel capsule shell is made of mixture of gelatin, plasticizer such as glycerin or sorbitol, water and opaque color (if used) (pages 1-2) wherein the gelatin is obtained from collagen Type A or B (instant claims 1, 18, 19, 21, & 22); since gelatin alone cannot be used because of its brittleness, additional ingredients are needed to enable e.g., elasticity and distensibility. That is, the gelatin shell containing plasticizer provides improved pliability and flexibility (elasticity or distensibility), enhanced toughness and resilience, and minimized brittleness and cracking (page 2); and the softgel is to deliver compounds in a solution while offering the convenience of a solid dosage form (page 3).  
However, Russ in view of Young/Kumar/Natural Products Insider fails to teach e.g., the psilocybin is obtained from Psilocybe of instant claim 1.  The deficiency is cured by Chadeayne. 
Chadeayne teaches psilocybin containing composition for the treatment of anxiety where psilocybin is a psychoactive prodrug often found in mushrooms of genus Psilocybe ([0087]) (instant claim 1 and 22 – source of active agent). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Russ is that Russ does not expressly teach selection of species of psychedelic agent of instant claims 1 and 22; and the vehicle of instant claims 1 and 22. 
2. The difference between the instant application and Russ is that Russ does not expressly teach the amount of psychedelic compound of instant claims 1, 4, 6-8 and 23-25. The deficiency is cured by Young. 
3. The difference between the instant application and Russ in view of Young is that Russ in view of Young fails to teach capsule shell materials of instant claims 1, 18, 19, 21 and 22.  The deficiency is cured by Kumar and Natural Products Insider.
4. The difference between the instant application and Russ in view of Young/Kumar/Natural Products Insider is that Russ in view of Young/Kumar/Natural Products Insider fails to teach e.g., the psilocybin is obtained from Psilocybe of instant claim 1.  The deficiency is cured by Chadeayne. 
5. The difference between the instant application and the applied art is that the applied art fails to expressly teach opacifier of instant claim 13.
6. The difference between the instant application and the applied art is that the applied art fails to teach purity of instant claims 1, 22 and 26-27 and properties of high stability of instant claim 11 and UV capsule shell of instant claim 16. 
7. The applied art does not expressly teach species of psychedelic compounds, shell materials, source of psychedelic compounds, vehicle of claims 9-10, other than species of the applied art; and anxiety disorder associated with other disorder of instant claim 3.  
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).  In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. Russ teaches 4 species of psychedelic agent such as lysergic acid diethylamide or psilocybin, ketamine, MDMA ([0031] & [0092] and claim 53 of prior art), 2 species of psychedelic from lysergic acid diethylamide or psilocybin (first part of [0017] and [0043] and claim 90 of prior art)), and selection of psilocybin treatment (the Examples) and accordingly there is motivation to select psilocybin among 2 or 9 species of psychedelic agents.   
Although Russ does not expressly teach the vehicles of instant claims 1 and 22, Russ discloses as a solvent  water or oil medium such as liquid paraffin or vegetable oils for dissolving active ingredient wherein the claimed beeswax and caprylic/capric triglyceride would be embraced by oil medium of Russ and thus, when using the said oil medium of Russ, this medium would perform the same purpose as in the claimed with a reasonable expectation of success. In the absence of evidence to the contrary to show the claimed vehicle’s superiority relative to Russ’ oil medium or water, the claimed vehicle would be obvious variation.  

2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further define the psychedelic compound of Russ with the amount of Young disclosing overlapping amount of the psychedelic compound. In this context, see MPEP 2144.05 stating that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

3. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the capsule of Russ with the capsule shell materials of Kumar/Natural Products Insider in order to render the capsule non-disintegrating and non-dissolving in aqueous medium (cellulose capsule shell) as taught by Kumar and to provide advantages of capsule having plasticizers including improved pliability and flexibility (elasticity or distensibility), enhanced toughness and resilience, minimized brittleness and cracking, and delivery of compounds in a solution while offering the convenience of a solid dosage form, as taught by Natural Products Insider.

4. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further define the source of psilocybin of Russ with Psilocybe as taught by Chadeayne. Such definition would have yielded no more than the predictable results, devoid of evidence to the contrary. 

5. Although the applied art does not expressly teach opacifier of instant claim 13, Russ/Young/Kumar teach the formulation contains colorants and Nature Products Insider discloses shell can be either transparent or opaque wherein the colorant can be used for shell colors and thus the ordinary artisan would utilize the opaque colorants to provide opaque shell color as a matter of design. 

6. The applied art does not expressly teach the properties of solubility, purity, stability and  UV protection as recited in claims 1, 11, 16, 22 and 26-27, and but such properties would be implicit because the claimed features are a natural result of the combination of elements. Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1371 (Fed. Cir. 2008). (inherency is limited when applied to obviousness and is present only when the limitation at issue is the “natural result” of the combination of prior art elements; quoting In re Oelrich, 666 F.2d 578, 581 (CCPA 1981)).  See also In Sandoz Inc. v. EKR Therapeutics, LLC, IPR2015-00008, slip. op. at 6 (Apr. 24, 2015), the Board found that "Petitioner's inherency argument also fails," and cited Par for the proposition that "[(Inherency may supply a missing claim limitation in an obviousness analysis" only if "the limitation at issue necessarily must be present, or the natural result of the combination of elements explicitly disclosed by the prior art.

7.  Each species of the recited components as shell materials, psychedelic compounds and their sources, vehicle and anxiety disorders, respectively but not taught by the applied art would be equivalent to respective species of the applied art and thus, each would be obvious variation in the absence of evidence to the contrary.  

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are moot in view of additional Kumar reference, and are not persuasive for the reasons in the body of Action. It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2145. 


Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613